Judgment of the Supreme Court, Kings County, rendered January 5, 1967, convicting defendant of possession of burglar’s instruments as a felony and burglary in the second degree, upon a jury verdict, and imposing sentence, affirmed. In our opinion, proof of statements made by defendant to a private individual was not rendered inadmissible merely because that individual failed to give him the warnings required by Miranda v. Arizona (384 U. S. 436). (Cf. Schaumberg v. State, 432 P. 2d 500 [Nev.]; Yates v. United States, 384 F. 2d 586; People v. Gray, 28 A D 2d 1079; People v. Horman, 29 A D 2d 569; People v. Frank, 52 Misc 2d 266.) In view of the overwhelming proof of defendant’s guilt, any error in the admission of testimony by a police officer as to a statement by defendant, in the absence of the Miranda warnings, may be disregarded under section 542 of the Code of Criminal Procedure (cf. Guyette v. State, 438 P. 2d 244 [Nev.]). Similarly, any error in the admission of testimony that defendant stood mute when asked a question did not prejudice his substantial rights and may also be disregarded as harmless (People v. Rutigliano, 261 N. Y. 103, 107). Beldock, P. J., Christ, Brennan, Hopkins and. Benjamin, JJ., concur.